DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-3 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is TAKAHASHI (US 20170261732, of record).

    PNG
    media_image1.png
    467
    470
    media_image1.png
    Greyscale

TAKAHASHI teaches an observation apparatus (e.g., Fig. 3, [30-]) comprising:
an illumination optical system (7) that emits illumination light (from hole 11) upward from below a specimen (X) accommodated in a container (2); and
(6) that captures, below the specimen, transmitted light which is the illumination light emitted from the illumination optical system that has been reflected (by 2) above the specimen and passed through the specimen,
wherein the illumination optical system is provided with a diffusion member (9) that spreads out the illumination light from an emission region having a specific area,
the image-capture optical system is provided with an objective optical system (4) that collects the transmitted light, and
in the case in which the emission region in the illumination optical system is projected to a pupil of the objective optical system (pupil of 4). 

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an observation apparatus including “the following conditions are satisfied so as to partially block the illumination light at an edge portion of the pupil of the objective optical system;
NAmin>(D+FOVy)/(4Htmin−4Hbmin+2WD)
NAmin>(FOVy+T/2)/(2Htmin−2Hbmin)
Y2>NA(2Htmax+H″−Hbmax)+(FOVy/2)
Y1>NA(2Htmin+H″−Hbmin)+(FOVy/2)
where NAmin is a lowest value of a numerical aperture on a specimen side of the objective optical system required on the basis of an oblique-illumination condition; D is a diameter of a portion of a frame of the objective optical system close to the specimen; FOVy is an actual field of view of the objective optical system; Htmin is a lowest value of 
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234